Exhibit 10.6

 

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT (this “Agreement”), dated as of August 6, 2020 (the
“Effective Date”), is entered into by and between

·EMPIRE TEXAS LLC, a Delaware limited liability company (“Borrower”); and

·PETROLEUM INDEPENDENT & EXPLORATION LLC, a Nevada limited liability company
(“Lender”).

 

RECITALS

A.WHEREAS, Borrower, Lender and certain of their respective Affiliates have
concurrently entered into the Joint Development Agreement dated as of the date
of this Agreement (the “JDA”) and the other Transaction Documents (as defined in
the JDA); and

B.WHEREAS, pursuant to the JDA, among other provisions, Lender’s Affiliate, PIE
Operating LLC (“PIE Operating”) will act as contract operator to carry out
certain recompletion and workover projects on Workover Wellbores (as defined in
the JDA) (the “Work”); and

C.WHEREAS, Borrower has requested that Lender make advances to Borrower from
time to time in an aggregate principal amount at any time not to exceed Two
Million Dollars ($2,000,000) (the “Loan”) to fund the Work; and

D.WHEREAS, Lender and Borrower wish to make the proceeds of the Loan available
directly to PIE Operating; and

E.

WHEREAS, pursuant to the Wellbore Assignment (as defined in the JDA), Borrower
has assigned to Lender a 70% of 8/8ths gross working interest and 70% of 8/8ths
gross revenue interest from the Workover Wellbores (the “Assigned Interests”) as
security for the Obligations of Borrower hereunder; and

F.WHEREAS, Lender is willing to advance the Loan to Borrower on the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower and Lender, intending to be legally
bound, hereby agree as follows:

 

 



 

 

1.Loans and Promissory Note.

(a)Commitment to Lend. Subject to the terms and conditions set forth in this
Agreement, Lender hereby agrees to make advances to Borrower (each a “Loan
Advance” and collectively, the “Loan Advances”) from time to time, during the
period beginning on the date hereof and ending on the Maturity Date (the “Draw
Period”), in an aggregate principal amount up to, but not to exceed the
Commitment Amount at any relevant time. Amounts borrowed and repaid may not be
reborrowed.

(b)Purpose. The Loan proceeds shall be used solely for the purpose of funding
the Work and related matters and for no other purpose without consent of Lender

(c)Promissory Note. The Loan Advances made by Lender hereunder shall be
evidenced by the duly executed Promissory Note of Borrower to Lender, dated as
of the date hereof in an original principal amount equal to the full Commitment
Amount and in the form attached hereto as Exhibit A (as amended, restated,
modified, extended, renewed or replaced from time to time, the “Promissory
Note”).

(d)Repayments.

(i)All net cash proceeds of the Assigned Interest received by Lender from time
to time pursuant to the Wellbore Assignment shall be applied to repay
outstanding principal and pay all accrued interest on outstanding Loan Advances
and other Obligations due and owing from time to time. All such payments shall
be applied first to payment of unpaid accrued interest, then to the repayment of
outstanding principal, then to any other outstanding Obligations.

(ii)Borrower shall pay in full any remaining outstanding principal amount, all
accrued but unpaid interest, and all other Obligations on the Maturity Date.

(e)Prepayments. Borrower may prepay any of the Obligations without penalty or
premium but with accrued interest to the date of such prepayment on the amount
prepaid, at any time and from time to time, in whole or in part, upon
notification to Lender of such prepayment not later than 10:00 a.m. Houston time
on the date of such prepayment. Any such prepayment shall be applied first to
payment of unpaid accrued interest, then to the repayment of outstanding
principal, then to any other outstanding Obligations.

(f)Payment of Interest.

(i)Subject to Section 5(b)(ii), the principal amount outstanding under the Loan
Advances shall accrue interest from the date of issuance until the Maturity Date
at the fixed rate of six percent (6%) per annum.

(ii)The initial payment of accrued interest shall be due on the first Business
Day of the calendar month following the calendar month in which the first Loan
Advance

 

 

 

 

-2- 

 

is made, and payment of accrued interest shall be due on the first Business Day
of each calendar month thereafter.

(iii)Interest will be computed on the basis of a year deemed to consist of 365
days and shall be paid for the actual number of days elapsed.

 

2.Conditions of Loans.

(a)Conditions Precedent to the Initial Advance. The obligation of Lender to make
the initial Loan Advance shall be subject to the conditions precedent that
Lender shall have received the following documents:

(i)the Promissory Note, executed by Borrower;

(ii)limited liability company resolutions of the member of Borrower, certified
by an officer of Borrower, which authorize the execution, delivery and
performance by Borrower of this Agreement and the other Transaction Documents.

(iii)a certificate of incumbency certified by an officer of Borrower certifying
the names of each person authorized to execute this Agreement and the other
Transaction Documents, together with specimen signatures of such persons;

(iv)copies of the certificate of formation and limited liability company
agreement of Borrower certified to be true and correct by an officer of
Borrower;

(v)certificates of Good Standing and Existence issued by the appropriate
government entities for Borrower;

(vi)such other documents, records, instruments, papers, opinions, and reports,
as shall have been requested by Lender, to evidence the status or organization
or authority of Borrower or to evidence or secure payment of the Obligations,
all in form satisfactory to Lender and its counsel; and

(vii)certification by an officer of Borrower that the representations and
warranties herein are accurate and complete in all material respects.

(b)Conditions Precedent to Loan Advances. Lender’s obligation to make the
initial and each subsequent Loan Advance is subject to satisfaction of the
following additional conditions precedent:

(i)Lender’s receipt of a written executed Notice of Borrowing, as defined in
Section 2(c), including designation of the Workover Wellbore for which the
proceeds of the Loan Advance will be used;

(ii)each of the Transaction Documents shall have been executed and delivered by
the parties thereto and they shall each be in full force and effect;

 

 

 

 

-3- 

 

(iii)the representations and warranties of Borrower in Section 3 shall be
accurate and complete in all material respects on the date of the Notice of
Borrowing and the Loan Date (as defined below);

(iv)no Event of Default shall have occurred and be continuing or result from
such Loan Advance; and

(v)there shall not have occurred any Material Adverse Change (as defined below).

(c)Procedure for Borrowing.

(i)To obtain a Loan Advance, Borrower shall give written notice to Lender (each
a “Notice of Borrowing”) not later than ten (10) Business Days prior to the date
of the proposed Loan Advance (the “Loan Date”).

(ii)Each Notice of Borrowing to Lender shall be in writing and shall specify (w)
the Loan Date; (y) the Workover Wellbore for which such Loan Advance shall be
used; and (z) the amount of such proposed Loan Advance.

(iii)Following Lender’s receipt of a Notice of Borrowing and satisfaction of the
other conditions set forth in Section 2(a), Lender shall make the proceeds of
the Loan Advance available to PIE Operating for its use in performing work on
the relevant Workover Wellbore or related matters.

(d)Payment Mechanics.

(i)Except as provided in Section 1(d)(i), all payments by Borrower under the
Loan Documents shall be made to Lender to such account as Lender may direct in
writing, prior to 2:00 P.M., Houston, Texas, time, on the date of payment (or,
if the date of payment is not a Business Day, the next Business Day) in funds
which are immediately available to Lender.

(ii)All payments received by Lender in immediately available funds prior to 2:00
P.M., Houston, Texas, time, on any Business Day will be credited to Borrower’s
applicable account on the date of receipt. All payments received by Lender in
immediately available funds after 2:00 P.M., Houston, Texas, time, on any
Business Day will be credited to Borrower’s applicable account on the next
Business Day.

3.Representations and Warranties of Borrower.

Borrower hereby represents and warrants to Lender as of the date hereof and on
and as of the date of each Loan Advance as follows:

(a)Binding Agreement. The Transaction Documents constitute or will constitute,
when issued and delivered, valid and binding obligations of Borrower,
enforceable in accordance with their respective terms, subject to bankruptcy,
insolvency and other

 

 

 

 

 

-4- 

 

similar laws affecting the enforcement of creditors’ rights in general, and
general principles of equity.

(b)Organization; Power; Authorization. Borrower is a limited liability company
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware. Borrower has all requisite power and authority (limited
liability company and otherwise) to own and use its properties and assets and
carry on its business as currently conducted or contemplated. Borrower has the
requisite limited liability company power and authority to execute, deliver and
perform the Transaction Documents and to consummate the transactions
contemplated thereby. The execution, delivery and performance by Borrower of the
Transaction Documents and the consummation of the transactions contemplated
thereby have been duly authorized by all necessary limited liability company
action on the part of Borrower.

(c)Non-Contravention. Neither the execution and the delivery of the Transaction
Documents, nor the consummation of the transactions contemplated hereby, will
(a) violate any injunction, judgment, order, decree, ruling, charge or any
provision of Borrower’s certificate of formation, limited liability company
agreement or other charter documents, or, to Borrower’s knowledge, any
restriction of any government, governmental agency or court to which Borrower is
subject, or (b) conflict with, result in a material breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, any material agreement, contract,
lease, license, instrument, or other arrangement to which Borrower is a party or
by which it is bound or to which any of its assets are subject.

4.Covenants.

(a)Affirmative Covenants.

(i)Use of Proceeds. Borrower shall use the proceeds of the Loan Advances solely
for the purposes set forth herein.

(ii)Compliance with Laws. Borrower shall comply in all material respects with
all laws and regulations applicable to it in the operation of its business.

(iii)Taxes. Borrower shall pay when due all taxes, assessments and charges
imposed on it or that are required to be withheld, except where contested in
good faith and where adequate reserves have been set aside.

(b)Negative Covenants. Borrower shall not, without Lender’s prior written
consent:

(i)Collateral. Do, or permit to be done, anything which could be reasonably
expected to prejudice the validity, enforceability, or priority of any of the
Assigned Interests;

 

 

-5- 

 

(ii)Mergers or Acquisitions. Merge or consolidate, or permit any of its
subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person. A subsidiary may merge or
consolidate into another subsidiary or into Borrower; provided that, in the case
of a merger of a subsidiary into Borrower, Borrower shall remain the surviving
entity;

(iii)Indebtedness. Borrow money or engage in any other financing transaction for
borrowed money except under this Agreement and except for trade payables
incurred in the ordinary course of Borrower’s business;

(iv)Encumbrances. Create, incur, allow, or suffer any Lien (as defined below) on
any existing or future, tangible or intangible, assets of Borrower, or assign or
convey any right to receive income or permit any of Borrower’s subsidiaries to
do so, other than Permitted Liens (as defined below);

(v)Loans. Make any loan to any Person except prepaid items or deposits incurred
in the ordinary course of business;

(vi)Capital Expenditures. Make or agree to make any capital expenditures,
individually or in the aggregate, other than for any Workover Wellbore described
in any Notice of Borrowing; or

(vii)Dividends. Make any cash distribution or declare any dividends.

5.Events of Default; Remedies Upon Default.

(a)Events of Default. The occurrence of any of the following events shall
constitute an event of default (each, an “Event of Default”) hereunder:

(i)Borrower fails to pay timely any of the principal or any accrued interest or
other amounts due under the Loan Documents when the same becomes due and payable
and such failure continues for five (5) Business Days thereafter;

(ii)Borrower or EMPR is in material breach of any Transaction Document to which
it is a party, and (except for any failure to pay money, for which a five (5)
calendar day cure period applies) such breach is not remedied in full to the
satisfaction of Lender in its sole discretion within 30 days of the breach
having occurred;

(iii)Borrower (A) files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law, or any other law for the relief
of, or relating to, debtors, now or hereafter in effect; (B) applies for or
consents to the appointment of a custodian, receiver, trustee, sequestrator,
conservator or similar official for Borrower or for a substantial part of
Borrower’s assets; (C) makes a general assignment for the benefit of creditors;
(D) becomes unable to, or admits

 

 

 

-6- 

 

in writing its inability to, pay its debts generally as they come due; or (E)
takes any limited liability company action in furtherance of any of the
foregoing;

(iv)an involuntary petition is filed against Borrower (unless such petition is
dismissed or discharged within sixty (60) days) under any bankruptcy statute now
or hereafter in effect, or a custodian, receiver, trustee, sequestrator,
conservator, assignee for the benefit of creditors (or other similar official)
is appointed to take possession, custody or control of any property of Borrower;

(v)one or more final and non-appealable judgments for the payment of money in an
amount, individually or in the aggregate, of at least Fifty Thousand Dollars
($50,000) (not covered by independent third-party insurance as to which
liability has been accepted by such insurance carrier) are entered by a court of
competent jurisdiction against Borrower which judgment remains undischarged,
unsatisfied, unvacated or unstayed for a period of sixty (60) days after such
judgment becomes final and non-appealable (and Lender shall not be required to
make any Loan Advances prior to the satisfaction, vacation or stay of such
judgment, order or decree);

(vi)any representation, warranty or other statement made by Borrower in the
Transaction Documents, or any other agreement or other document delivered in
connection with any of the Transaction Documents, shall prove to have been false
or misleading in any material respect when made;

(vii)Borrower violates any covenant set forth in Section 4, provided that with
respect to a non-monetary default of a covenant set forth in Section 4(a), such
default continues unremedied for a period in excess of thirty (30) days; or

(viii)a Change of Control shall occur.

(b)Remedies Upon Default.

(i)Upon the occurrence and during the continuance of an Event of Default
hereunder:

(A)all unpaid principal, accrued interest and other amounts owing hereunder
shall, at the option of Lender, be immediately due and payable by Borrower;

(B)Lender may terminate its commitment to make additional Loan Advances; and

(C)Lender may proceed to protect and enforce its right by suit in the specific
performance of any covenant or agreement contained in the Loan Documents or in
aid of the exercise of any power granted in the Loan Documents or may proceed to
enforce the payment of the Loan Documents or to enforce any other legal or
equitable rights as Lender may

 

 

 

 

-7- 

 

have, including exercising any right or remedies available to Lender under the
Loan Documents and under applicable law;

(ii)Any and all amounts (including principal, unpaid interest and all reasonable
costs and expenses of collection, including reasonable attorneys’ fees)
outstanding hereunder after an Event of Default shall, at the option of Lender,
bear interest from the date due until paid at the rate of ten percent (10%) per
annum.

6.Other Provisions.

(a)Demand Waiver. Borrower waives presentment, notice of dishonor, protest and
notice of protest of this Agreement and the Promissory Note and all other
notices or demands in connection with the delivery, acceptance, performance,
default or endorsement of the Loan Documents.

(b)Cost Indemnities. Borrower shall on demand indemnify Lender against:

(i)any cost, loss or liability incurred by Lender as a result of funding, or
making arrangements to fund, at the request of Borrower any Loan Advance not
made by reason of the operation of any one or more of the provisions of this
Agreement (other than due to the default or negligence by Lender alone); and

(ii)all costs and expenses (including reasonable attorney’s fees) incurred by
Lender in connection with (x) the administration or release of the Assigned
Interests or (y) the enforcement of, or the preservation of any rights under,
any Loan Document (including in relation to the issuing to an Borrower of any
notice of default or reservation of rights).

(c)Waivers by Lender; Remedies Cumulative. Lender’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Lender thereafter to demand strict performance and compliance herewith
or therewith. No waiver hereunder shall be effective unless signed by Lender and
then is only effective for the specific instance and purpose for which it is
given. Lender’s rights and remedies under this Agreement and the other Loan
Documents are cumulative. Lender has all rights and remedies provided under
applicable law, or in equity. Lender’s exercise of one right or remedy is not an
election, and Lender’s waiver of any Event of Default is not a continuing
waiver. Any delay in exercising any remedy by Lender is not a waiver, election,
or acquiescence.

(d)Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

 

 

 

 

 

 

-8- 

 



 

(e)Governing Law. This Agreement shall be governed by and construed in
accordance with the internal and substantive laws of the State of Texas and
without regard to any conflicts of laws concepts which would apply the
substantive law of some other jurisdiction.

(f)Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement and the other Transaction Documents.

(g)Further Assurances. The parties hereto agree to execute and deliver all such
other papers and documents and to take such other further actions that may be
reasonably necessary or appropriate to carry out the terms of this Agreement or
any other Transaction Document.

(h)Entire Agreement; Amendment. The Transaction Documents contain the entire
agreement among the parties with respect to the subject matter thereof and there
are no agreements, understandings, representations, or warranties regarding the
subject matter hereof that are not set forth herein. This Agreement may not be
amended, restated or revised except by a writing signed by Borrower and Lender.

(i)Notices. All demands, approvals, communications and notices required or
permitted by this Agreement shall be in writing and may be made by letter or
e-mail to the following addresses:

If to Borrower, to:

 

EMPIRE TEXAS LLC

1203 E. 33rd Street, Suite 250

Tulsa, Oklahoma 74105

Electronic mail:      mike@empirepetrocorp.com

tommyp@empirepetrocorp.com

Attention:             Mike Morrisett

Tommy Pritchard

 

 

If to Lender, to:

 

PETROLEUM INDEPENDENT & EXPLORATION LLC

25025 I-45 North, Suite 420

The Woodlands TX 77380

Electronic mail:      phil@mulacek.com

                                Sterling@pieoperating.com
Attention:             Phil Mulacek
                                Sterling Mulacek

 

 

 

 

 

-9- 

 

Any demands, approvals, communication, document or notices made or delivered to
any party under or in connection with this Agreement will only be effective (i)
if by way of email, when received in legible form; or (ii) if by way of letter,
when it has been left at the above address (or such other address as informed
from time to time) or five (5) business days after being deposited in the post
postage prepaid in an envelope addressed to the above address (or such other
address as informed from time to time).

(j)Counterparts. This Agreement may be executed in one or more counterparts, all
of which when taken together shall constitute but one instrument, and in the
event any signature is delivered by facsimile or “pdf” transmission, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “pdf” were an original thereof.

(k)Severability. The provisions of this Agreement are severable, and the
invalidity of any provision shall not affect the validity or enforceability of
any other provision hereof.

(l)Captions. The captions herein have been inserted solely for convenience of
reference and in no way define, limit, or describe the scope or substance of any
provision of this Agreement.

(m)Interpretation. All pronouns used herein shall include the masculine,
feminine, and neuter gender as the context requires. All defined terms shall
include both the plural and singular case as the context requires.

(n)Restriction on Assignment. Notwithstanding anything herein to the contrary,
Borrower shall not assign this Agreement without obtaining the prior written
approval of Lender. Any attempted assignment in violation of this Section 6(n)
by Borrower shall be void and Lender shall not recognize any such purported
assignment.

(o)Waivers.

(i)No failure or delay on the part of Lender in exercising any right, power or
privilege under the Loan Documents shall operate as a waiver of any right, power
or privilege, except as and to the extent that the assertion of such right,
power or privilege shall be barred by an applicable statute of limitations.

(ii)No single or partial exercise of, or abandonment or discontinuance of steps
to enforce, any right, power or privilege under the Loan Documents shall
preclude any other or further exercise of such right, power or privilege, or the
exercise of any other right, power or privilege.

(iii)BORROWER AND LENDER DO HEREBY EXPRESSLY WAIVE THE RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING OF ANY KIND WHETHER ARISING OUT OF, UNDER OR BY REASON
OF THE

 

 

-10- 

 

LOAN DOCUMENTS OR ANY ASSIGNMENT OR TRANSACTION THEREUNDER. BORROWER AND LENDER
UNDERSTAND THAT LENDER IS RELYING ON THIS WAIVER IN MAKING THE LOAN ADVANCES
PROVIDED FOR HEREIN AND IN EXECUTING AND DELIVERING THE LOAN DOCUMENTS.

7.Definitions.

As used in this Agreement:

(a)“Account Pledge Agreement” has the meaning set forth in Section 1(d)(i).

(b)“Affiliate” any person or entity that directly or indirectly is controlled
by, controls or is under common control with another person or entity.

(c)“Business Day” means any day except Saturday, Sunday and any day which shall
be a federal legal holiday or a day on which banking institutions in the State
of Texas are authorized or required by law or governmental action to close.

(d)“Change of Control” shall mean

(i)the stockholders of EMPR or the members of Borrower immediately prior to the
consummation of any consolidation, share exchange or merger of EMPR or Borrower
(a “Fundamental Change”) do not own at least a majority of the voting power of
the entity which survives/results from such Fundamental Change;

(ii)a stockholder of EMPR or member of Borrower who does not own a majority of
the voting power of EMPR or Borrower immediately prior to a Fundamental Change,
owns a majority of EMPR or Borrower’s voting power immediately after such
Fundamental Change;

(iii)EMPR or Borrower is not the surviving entity following a Fundamental
Change;

(iv)EMPR or Borrower is the surviving entity following a Fundamental Change but
the equity securities of EMPR or Borrower outstanding immediately preceding such
Fundamental Change are converted or exchanged by virtue of such Fundamental
Change into other property, whether in the form of securities, cash or
otherwise;

(v)the approval of the stockholders of EMPR or members of Borrower of the
liquidation or dissolution of Borrower; or

(vi)any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of EMPR or
Borrower, including equity held in any of Borrower’s subsidiaries.

 

 

 

 

 

 



-11- 

 

 

 

(e)“Commitment Amount” means, during the period from the date hereof until the
first anniversary thereof, US$1,000,000, and thereafter until the Maturity Date,
US$2,000,000.

(f)“EMPR” means Empire Petroleum Corporation, a Delaware corporation and the
parent company of Borrower.

(g)“JDA” has the meaning set forth in the Recitals.

(h)“Lien” means any claim, mortgage, deed of trust, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of law or otherwise against any property of Borrower.

(i)“Loan Advances” has the meaning set forth in Section 1(a).

(j)“Loan Documents” means this Agreement and the Promissory Note and any other
document, instrument or agreement delivered in connection herewith from time to
time, each as amended, restated, or otherwise modified.

(k)“Material Adverse Change” means a material adverse change after the date
hereof in the business, operations or condition (financial or otherwise) of
Borrower.

(l)“Maturity Date” means the earliest to occur of (i) termination of Lender’s
commitment to make Loan Advances or (ii) or the fourth anniversary of the date
of this Agreement.

(m)“Obligations” means Borrower’s obligation to pay when due any debts,
principal, interest, and other amounts Borrower owes Lender now or later under
the Loan Documents.

(n)“Permitted Lien” means (i) the Assigned Interests(ii) any Lien for taxes not
delinquent or for taxes being diligently contested in good faith by Borrower by
appropriate proceedings, provided appropriate reserves therefor are established
by Borrower; (iii) any mechanic’s, artisan’s, materialman’s, landlord’s,
carrier’s or other like Lien arising in the ordinary course of business with
respect to obligations which are not due provided that, the aggregate amount of
such Liens does not at any time exceed Fifty Thousand Dollars ($50,000); (iv)
any Lien arising out of a judgment, order or award with respect to which
Borrower shall in good faith be prosecuting diligently an appeal or proceeding
for review and with respect to which there shall be in effect a subsisting stay
of execution pending such appeal or proceeding for review, provided appropriate
reserves therefor are established by Borrower; (v) any deposit of funds made in
the ordinary course of business to secure obligations of Borrower under worker’s
compensation laws, unemployment insurance laws or similar legislation, to secure
public or statutory obligations of Borrower, to secure surety, appeal or customs
bonds in proceedings to which Borrower is a party, or to secure Borrower’s
performance in connection with bids, tenders, contracts (other than contracts
for the payment of money), leases or subleases made by Borrower in the

 

 

 

 

 

 

-12- 

 

ordinary course of business; and (vi) any other Lien specifically consented to
by Lender in writing.

(o)“Person” means an individual, corporation association, partnership, limited
liability company, joint venture, trust, government, agency department or any
other entity.

(p)“Promissory Note” has the meaning set forth in Section 1(c).

(q)“Transaction Documents” has the meaning set forth in the JDA.

(r)“Work” has the meaning set forth in the Recitals.

(s)“Workover Wellbore” has the meaning set forth in the JDA.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-13- 

 

IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement as of
the date first above written.



EMPIRE TEXAS LLC                                               By /s/ Michael R.
Morrissett                                      By /s/ Thomas W.
Pritchard                         Name: Michael R. Morrissett     Name: Thomas
W. Pritchard     Title: President     Title: CEO    

 

 

 

PETROLEUM INDEPENDENT & EXPLORATION LLC                                        
      By /s/ Phil E. Mulacek                                         

Phil E. Mulacek

       

Manager

       



 



 

 





-14-

 

 